Filed 12/9/21 Villani v. Palm Springs Unified School Dist. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 JOHN VILLANI,

          Plaintiff and Appellant,                                       E074880

 v.                                                                      (Super.Ct.No. PSC1606072)

 PALM SPRINGS UNIFIED SCHOOL                                             OPINION
 DISTRICT,

          Defendant and Respondent.



         APPEAL from the Superior Court of Riverside County. L. Jackson Lucky IV,

Judge. Affirmed.

         Law Offices of Steven J. Kaplan, Steven J. Kaplan and Erin M. Kelly for Plaintiff

and Appellant.

         Winet Patrick Gayer Creighton & Hanes and Catherine A. Gayer for Defendant

and Respondent.




                                                             1
       In this wrongful termination lawsuit, a jury returned a verdict for plaintiff and

appellant John Villani, but the trial court granted defendant and respondent Palm Springs

Unified School District (the district) a new trial on the ground of insufficient evidence.

On appeal, Villani contends the court’s order does not meet the basic requirements of

Code of Civil Procedure section 657 because it fails to (1) explain or reference evidence

to sustain the court’s conclusion that the “‘circumstantial inferences’” supporting

Villani’s retaliation claim are “‘weak,’” (2) identify the witnesses’ testimony that

contradicted Villani’s testimony, and (3) identify the evidence in support of the district’s

“‘bad teacher’” defense. We reject Villani’s contentions and affirm.

                    I. PROCEDURAL BACKGROUND AND FACTS

       A.     The Complaint and First Jury Trial.

       In November 2016, Villani initiated this action against the district for violation of

Labor Code section 1102.5. He alleged that the district retaliated against him and

terminated his employment as a probationary intern special education teacher because he

complained about his coworker’s conduct with a student. Following the first trial on the

matter, a jury entered its special verdict on July 2, 2018, finding in favor of the district.

According to the special verdict, the jury found: (1) the district was Villani’s employer;

(2) the district believed that Villani reported a coworker’s violation of the law to a

government agency; (3) Villani had reasonable cause to believe his coworker violated the

law; (4) the district did not reelect Villani; (5) Villani’s disclosure of information about

his coworker contributed to the district’s decision to not reelect him; and (6) the district’s

conduct was not a substantial factor in causing harm to Villani. Questions No. 7


                                               2
(whether the district proved it would not have reelected Villani for legitimate,

independent reasons) and No. 8 (Villani’s damages) were left blank.

       Villani moved for a new trial based on problems that were discovered when the

jury was polled. Although there were no issues regarding the first four questions in the

special verdict, polling on questions No. 5 and No. 6 cast doubt on the verdict. Thus, the

trial court ruled: “The combination of irregularity in the proceedings ([Code Civ. Proc.]

§ 657(1)), accident or surprise (C.C.P. § 657(3)), insufficiency of evidence (C.C.P.

§ 657(4)), and judicial error warrant a new trial.” More specifically, the court granted a

new trial “as to questions five, six, seven, and eight on the special verdict form.”

       B.     The Second Jury Trial.

       The second jury trial began in September 2019. The special verdict form was

shorter because the jury was instructed to accept, as established fact, the first jury’s

findings as to questions No. 1 through No. 4, inclusive. Thus, the second jury was tasked

with deciding the following questions:

       “1. Was JOHN VILLANI’s disclosure of a violation of law about his co-worker a

contributing factor in PALM SPRINGS UNIFIED SCHOOL DISTRICT’s decision to

non-reelect him? [¶] . . . [¶]

       “2. Was PALM SPRINGS UNIFIED SCHOOL DISTRICT’s conduct a

substantial factor in causing harm to JOHN VILLANI? [¶] . . . [¶]

       “3. Did PALM SPRINGS UNIFIED SCHOOL DISTRICT prove by clear and

convincing evidence that it would have non-reelected JOHN VILLANI anyway at that

time, for legitimate, independent reasons? [¶] . . . [¶]


                                              3
       “4. What are JOHN VILLANI’s damages?

              “a. Past economic loss [¶] . . . [¶]

              “b. Future economic loss [¶] . . . [¶]

              “c. Past noneconomic loss, including [¶] emotional distress . . . [¶]

              “d. Future noneconomic loss, including [¶] emotional distress . . . .”

              1.     Villani’s first academic year (2011-2012) with the District.

       In 1995, Villani began teaching as a substitute teacher in Inglewood. By 2000, he

was a substitute teacher for the district; however, he did not immediately pursue a teaching

career. Instead, his teaching career began in January 2012, when he was assigned to the

Center for Learning and Development (CLD) as a probationary intern, teaching special

education to elementary school children with behavioral and developmental difficulties.

David Yoder, a paraprofessional, was one of Villani’s classroom aides. Yoder was an

adoptive and licensed foster parent.

       According to Villani, Yoder took an uncomfortably personal and physical interest

in young boys. Villani became concerned when Yoder and another classroom aide began

“talking about two boys who had sex at Father’s Heart Ranch” (a residential home for

boys, some of whom were students at CLD), and Yoder “continued to ask [the other aide]

questions about this act, even when [the students] showed up in the classroom.” Acting

on his concern, Villani informed his supervisor, Debra Sather, about Yoder’s obsession

with young boys. Villani told Sather about (1) Yoder’s comments about middle school

boys’ “pecs” and how they run like “gazelles”; (2) Yoder’s use of a school computer to

look at pictures of young boys; (3) Yoder explaining how he wanted to adopt “beautiful


                                              4
boys,” which prompted a student witness to tell Villani that Yoder was a “pervert”; and

(4) the fact that Yoder was sending inappropriate e-mails to Villani’s personal e-mail

account.1 Sather explained to Villani that she had no way to stop the e-mails because

they “were on outside accounts” and, thus, she told Villani that he would “need to inform

[Yoder] not to send the e-mails” because “[t]hey weren’t welcome.” Villani also

conveyed his concerns about Yoder to Kathy Little, who was the director of special

education as well as Sather’s boss.

              2.     Villani’s second academic year (2012-2013) with the District.

       In December 2012, Villani informed Little that it “has been very difficult working

with [Yoder],” who would not stop sharing “his personal life and his relations with his

foster kids.” Villani admitted that he was “frustrated with [Yoder’s] demeanor” and that

“[m]anaging him [was] not easy.”

       Courtney Weber, a former district program specialist and Villani’s friend, testified

that Villani’s strength as a teacher was in “[b]uilding relationships” and his weakness was

in the “organization” of paperwork required in the special education department. On

February 8, 2013, Weber sent an e-mail to Villani instructing him to provide a lesson plan

to her every Friday for the following week, and she provided him with templates. She

explained that the lesson plans needed to show “explicit details of what’s happening” in

the classroom; they should “state standards/objectives”; they needed to include what the



       1  The first e-mail was sent on March 7, 2012, at 3:40 p.m. Yoder sent Villani “a
lot of e-mails,” which discussed how Yoder liked to entertain boys from Father’s Heart
Ranch at his home and how they “crave[d]” kisses and hugs.

                                             5
aides were expected to do; and there should be “a sub plan folder,” which included

“triggers for each kid, medical info, [and] emergency plans/activities.” Weber also noted

in the e-mail that Sather was helping Villani with individual education plan (IEP) writing

and instruction.

       Around February 2013, Villani informed Sather that a seven-year-old student,

E.S., stated he had spent the night at Yoder’s home. Sather met with the student’s

mother, Yoder, and others to investigate. Although Yoder and the mother denied the

sleepover at Yoder’s home, Sather secured their agreement that “if there were

interactions between the families that those interactions needed to stay outside of the

school environment and not be brought into the classroom.” Sather concurred with

Villani’s concerns about Yoder’s contact with the student and the mother because

“teachers are the ones that communicate with parents, not instructional aides.” On or

about April 4, 2013, Little directed Yoder to cease any conversations during school hours

regarding his personal relationship with any student’s family, to cease electronic

communication with any student’s parents on any issues related to the classroom, and to

redirect any questions posed by a parent back to Villani. On or about May 7, 2013,

Villani sent Sather and Little a log of Yoder’s conduct between March 11 to May 7,

2013. Sather immediately responded by asking Villani to send future notes/logs to her

“daily or not less than weekly.” Based on Villani’s log, Sather and Little issued a written

warning to Yoder on May 30, 2013.

       At the end of the year, on May 6, 2013, Little prepared a performance evaluation

for Villani which stated: “[Villani] has made great strides in understanding and


                                             6
addressing the core curriculum. His initial focus was on the behavior of the students in

the ED class. Their behavior was such [that] day-to-day instruction was often disrupted.

He also did not have a firm grasp of the importance of maintaining weekly lesson plans.

He has since begun to follow the plans he has created for all four grade levels he

instructs. [¶] Another area of growth is in his ability to manage and assign classroom

support staff to address the individual needs of the students. He continues to work with

this evaluator regarding the direction of one staff. But it is important to note his growth

and the evidence of increased instructional rigor noted in his classroom.” Little

concluded that Yoder “[p]artially meets standards.”

         Although Villani was “concern[ed]” about Yoder and had complained about his

behavior, Villani never informed Sather that he suspected Yoder of “committing a crime”

or that Yoder “was doing anything in his home to molest little boys.” Villani first

suspected Yoder of “doing something inappropriate with young boys” around March

2013. Villani called child protective services (CPS) and told them “there was a

paraprofessional that had an emotionally disturbed student from his class sleeping at his

house.” Upon telling Sather that he had called CPS about Yoder, she replied, “‘Good

job.’”

               3.     Villani’s third academic year (2013-2014) with the District.

         Following the CLD program closing, Villani was transferred to a district

elementary school in August 2013. Villani no longer had any interaction with Yoder,

who was transferred to a district high school. At the elementary school, Villani was

under the direct supervision of the school’s principal, Dr. Simone Kovats. E.S. was also


                                              7
moved to the same elementary school; however, he was only in Villani’s class for one

day. E.S. walked into the classroom talking on his cell phone. Villani told E.S., “Hey,

listen, buddy, we can’t have cell phones here. We got to get to work.” E.S. replied, “I

can use my cell phone if I want. I’m talking to [Yoder].” Villani was “shocked.” Villani

informed Dr. Kovats about the situation, revealing his prior experience with Yoder, E.S.,

Sather, and Little while at CLD. Dr. Kovats “just said let him have the cell phone.”

Villani was not informed that Yoder was in the process of becoming E.S.’s guardian and,

during the 2013-2014 academic year, Yoder held E.S.’s educational rights.

       On October 18, 2013, Weber e-mailed Villani expressing concern that Villani was

not providing daily communication about a student whose IEP required “daily

communication.” On October 24, 2013, Dr. Kovats went into Villani’s classroom to

observe him teaching. Her observation was “pretty negative,” resulting in Villani being

given an “assistance plan.” The two reviewed the plan, and Villani “had an excuse for

why all the support/pertinent resources that were highlighted would not benefit him. He

also informed [Dr. Kovats that] he would need someone to train him on how to do lesson

plans since he doesn’t ‘teach that way.’” Nonetheless, Villani told Dr. Kovats that he

intended to try and improve under the plan.

       In November 2013, Villani was informed that he needed a letter from the district

extending his internship. On November 15, 2013, the district sent a letter to Villani

stating: “As you are aware, your Education Specialist Instruction Internship Credential

will expire on January 1, 2014, as you have not yet completed the required coursework

necessary to obtain your preliminary credential. You have indicated that you can once


                                              8
again extend your internship if the District provides a letter to National University

requesting that you remain in your assignment. The District does not intend to provide

such a letter.” The letter further stated: “Accordingly, effective January 1, 2014, you

will be placed on unpaid leave and the Board will take action to non-reelect you from

employment pursuant to law.” Villani was directed to contact Mauricio Arellano, the

assistant superintendent of human resources, to “present any information which may

change this determination.” Villani contacted Arellano, who authorized an extension of

Villani’s internship. Subsequently, Robert Nichols, a special education consulting

teacher, was assigned to assist Villani with his lesson plans. Nichols summarized their

discussion wherein Villani was instructed to begin using a new lesson plan format

“asap”; provide a detailed list of curricula needed for his classroom; work on bulletin

boards designed to showcase his students’ work “asap”; and set-up the classroom

computer.

       On January 7, 2014, Dr. Kovats scheduled Villani “to observe a behavior

management system being implemented in one of [the district’s] mild/moderate classes”

on January 10. That same month, Dr. Kovats visited Villani’s classroom a few times.

She spoke with Villani on February 3 and summarized their conversation in a

memorandum dated February 11. According to the summary, Dr. Kovats expressed

concerns about Villani’s absences from the classroom and failure to provide lesson plans

for his substitute teacher. Via e-mail, Dr. Kovats informed Villani that beginning the

week of February 3, she would utilize a walkthrough tool for feedback. A consultant had

reviewed the tool with Villani on January 13.


                                             9
       In February 2014, Dr. Kovats recommended that Villani not be reelected based on

his classroom instruction. Upon learning of his impending termination, Villani called

Arellano and asked why he was being fired when he was improving under the assistance

plan. According to Villani, Arellano responded that he did not know, but “maybe you

should have left the Yoder thing alone.” In contrast, Arellano testified that he did not

know about Villani’s complaints or any investigation into Yoder’s actions until after

Villani had left the district. Instead of termination, Villani submitted a letter of

resignation at the end of the academic year. Villani was placed at an alternative high

school to finish the year, but he was not given any work to do. On April 11, 2014, Weber

provided Villani with a generic letter of recommendation.

              4.      Postdistrict Employment.

       After Villani left the district, he moved to Idaho to teach special education;

however, approximately one week prior to the end of the school year, he received a

negative evaluation, causing him to resign before being terminated. From Idaho, Villani

moved about 80 miles east of Redding, California, where he taught for one year. He then

moved to the Sacramento area, where he briefly worked, and finally back to Southern

California, where he began working at Foothill High School teaching “English to ninth

through 12th grade special education, mild/moderate students.”

              5.      The verdict.

       On October 2, 2019, the jury returned a verdict in favor of Villani, finding that

(1) his disclosure of Yoder’s violation of the law was “a contributing factor in [the

district’s] decision to non-reelect him,” and (2) the district failed to prove it would not


                                              10
have reelected him at that time for legitimate, independent reasons. Concluding the

district’s conduct was “a substantial factor in causing harm” to Villani, the jury awarded

him $380,000 in damages: $80,000 for past economic damages; $200,000 for past

noneconomic losses; and $100,000 for future noneconomic losses.

              6.        The motion for new trial.

       On December 6, 2019, the district filed its motion for a new trial on the grounds of

insufficient evidence, irregularity in the proceeding, and jury misconduct. First, it argued

there was insufficient evidence to support the verdict because there was no evidence that

anyone retaliated against Villani. The district asserted that there was evidence showing

Sather and Little had supported Villani during the 2012/2013 academic year by

reprimanding Yoder. Second, the district argued that there was an irregularity in the

proceedings as evidenced by the trial court’s failure to exclude e-mails between Yoder

and Villani, along with nine jurors indicating “that their decision was based on their

perception that not enough was done by the District to prevent” Yoder’s conduct. And

finally, it argued jury misconduct because two jurors stated they had read that the case

had been tried before. During the second trial, Villani’s counsel “released two press

releases to the media which, if read by any of the jurors, would have made an impact on

the jury’s decision.”

       Following oral argument, the trial court affirmed its tentative ruling and granted

the motion for a new trial. The minute order provides: “After weighing the evidence, the

court is convinced from the entire record, including all reasonable inferences, that the

jury clearly should have reached a different decision. (Code Civ. Proc., § 657.) The


                                              11
court finds that there was substantial evidence to support the jury’s verdict (see tentative

ruling on Motion for Judgment Notwithstanding the Verdict) the evidence does not

support the verdict.[2] The court recognizes that evidence of retaliation is necessarily

circumstantial. Here, circumstantial inferences are weak. Most of the direct evidence

came from Plaintiff’s testimony. The court finds Plaintiff’s account unpersuasive

because almost every other witness contradicted him. The weight of the evidence

supported Defendant’s position: Plaintiff was an unsatisfactory probationary employee

who was resistant to Defendant’s (and others) attempts to help him meet standards.”3


       2 This is a direct quote from the record. It appears the trial court meant to say that
substantial evidence supports the verdict as to the motion for judgment notwithstanding
the verdict, but not as to the motion for a new trial.
       The motion for judgment notwithstanding the verdict was denied.

       3  During the hearing, the trial court, in relevant part, stated: “The statement
purportedly made by Mr. Arellano, I tend to find plaintiff’s testimony about that
conversation unpersuasive . . . . He’s facing non-reelection. He has a union
representative. The person who is going to non-reelect him purportedly says, ‘You
should have left the Yoder situation alone’ and, yet, somehow in the entire course of the
union representation, interviews with him sitting in, with him in meeting with
management, this bomb never gets brought up. . . . [I]t’s something that strained
credulity for me, that when someone is facing getting . . . non-reelected over retaliation
and has a union representative that somehow that never gets reported to the union
representative. It seems to me that would be the centerpiece of the union representation
is: You know what that SOB told me during a meeting was you shouldn’t have reported
this other employee. [¶] But instead, the content of that entire representation is . . .
Mr. Villani doesn’t write reports . . . or IEPs or different types of paperwork. That
Mr. Villani is resistant to any attempts to correct his deficiencies, and those deficiencies
are well documented throughout all of the paperwork. That’s what [the union
representative] Mr. Acker said occurred during these meetings. . . . Ms. Weber, who was
Mr. Villani’s friend, repeated those same things, not that he’s a bad teacher and that he
doesn’t do well with the kids, but he doesn’t do the paperwork. He doesn’t do the IEPs.
And he refused to work on them. And I forget the gentleman who worked with him at
the second school, but we get the same analysis from him. And, surprisingly, even the
                                                                  [footnote continued on next page]


                                             12
       Despite the trial court’s comments offered during the hearing, and the

statements in the clerk’s minute order concerning the hearing, the final order, filed


plaintiff’s expert witness on damages said that where Mr. Villani’s personality traits are,
he tends to downplay his weaknesses and overstate his strengths, which appeared to be
exactly his pattern with his employer and while he testified on the stand. [¶] I don’t
think that there is any logical inconsistency or legal inconsistency in the defense’s
position that the district was aware of the complaint. I believe Mr. Villani testified that
he reported to Ms. Sather that he had made the report to CPS, and she said good job. So
it’s clear that Ms. Sather knew. And, again, that tends to . . . show that the retaliation of
which he complains, the direct evidence tends to discredit that conclusion. And I don’t
think that there’s anything logically inconsistent with saying, by virtue of the fact that
Ms. Sather knew, that the defendant as an entity knew, but that doesn’t impute personal
knowledge to every single person in the district who might have had decision-making
power. To me, the overwhelming way that the evidence shows that Mr. Villani from the
very beginning had issues as [a probationary or provisional] employee . . . , but someone
who would not have the benefit of tenure or . . . what was essentially the functional
equivalent of tenure. [¶] He was told repeatedly in writing where he needed to improve
to be reelected. He was given resources with peer counseling by the district. He was
given resources by his union to correct these and to a person—every individual that was
involved with trying to get him to do the things that were required of a teacher in his
position, every single one of them said that he was resistant to making those changes. [¶]
When we look at the circumstantial evidence of retaliation, some circumstantial evidence
can be very powerful, some circumstantial evidence is much less so. And here, . . . there
is . . . very little evidence to support the conclusion that there was retaliation. The dots
that one has to connect, the lines are so thin that when we compare the direct evidence of
the people who were there, the paper trail showing the well-documented pattern, and then
Mr. Villani’s position when he testified was that we should disbelieve everybody but
him: Mr. Acker; I can’t remember if he said that Ms. Weber was lying; . . . one of his
more recent employers in the state of Idaho, I believe, was lying; Ms. Sather was lying;
Mr. Arellano was lying. If it was just the people on the defendant’s side who needed to
be lying, I think I would have an easier time saying that this was not a miscarriage of
justice, but then when we also have to factor in that the people who were on Mr. Villani’s
side such as his union representative, such as his employee peer counselors were also
either incorrect or lying I think that that is too much for this Court to find persuasive. [¶]
And so when I look at the circumstantial evidence supporting retaliation, it is just this
side of insubstantial. When I look at the direct evidence supporting retaliation, it is just
this side of insubstantial. And when I look at the evidence that the reason for the decision
by the district was because of job performance, I think the evidence is overwhelming.
[¶] . . . [¶] So with those comments, the tentative ruling will become the ruling of the
Court.”

                                             13
on January 24, 2020, provides: “[T]he motion of Defendant, PALM SPRINGS UNIFIED

SCHOOL DISTRICT, for New Trial is granted on the grounds of insufficiency of the

evidence to justify the verdict. The Court finds that the overwhelming weight of the

evidence supported Defendant’s position that Plaintiff, JOHN VILLANI, was an

unsatisfactory probationary employee who was resistant to Defendant’s attempts to help

him meet the standards of the teaching profession. [¶] . . . After weighing the evidence,

the Court is convinced from the entire record, including all reasonable inferences, that the

jury clearly should have reached a different decision.”

                                    II. DISCUSSION

       Villani argues that the order granting a new trial must be reversed because the trial

court did not comply with its mandatory, statutory duty to adequately explain its

reasoning. After independently reviewing the order for compliance with the statutory

requirements (Oakland Raiders v. National Football League (2007) 41 Cal.4th 624, 628),

we conclude Villani’s argument lacks merit.

       “When a trial court grants a new trial, it is required under section 657 of the Code

of Civil Procedure to specify both the ground (or grounds) for granting the new trial and

‘the court’s reason or reasons for granting the new trial upon each ground stated.’

[Citation.] ‘[S]trict compliance’ with section 657 is required. [Citation.] The court’s

statement of reasons ‘should be specific enough to facilitate appellate review and avoid

any need for the appellate court to rely on inference or speculation.’” (Estes v. Eaton

Corp. (2020) 51 Cal.App.5th 636, 642, italics added.)




                                            14
       “In a line of decisions beginning with Mercer v. Perez (1968) 68 Cal.2d 104 . . . ,

the Supreme Court has explained what this requirement entails when, as here, a new trial

is granted on the ground of insufficient evidence. ‘[T]he trial judge’s specification of

reasons “must briefly identify the portion of the record which convinces the judge ‘that

the court or jury clearly should have reached a different verdict or decision.”’ [Citations.]

Although the court is not necessarily required to ‘“cite page and line of the record, or

discuss the testimony of particular witnesses,” nor . . . undertake “a discussion of the

weight to be given, and the inferences to be drawn from each item of evidence

supporting, or impeaching, the judgment”’ [citations], it ‘must briefly recite the respects

in which [the court] finds the evidence to be legally inadequate.’ [Citation.] This level of

specificity is required ‘in order to serve the twofold purpose of the specification

requirement: encouraging careful deliberation by the trial court before ruling on a motion

for new trial, and making a record sufficiently precise to permit meaningful appellate

review.’ [Citation.] ‘[T]he trial court is required to state in its order the theory under

which it concludes the jury should have returned a verdict for the moving party, and the

order must be sustained on appeal unless the opposing party demonstrates that no

reasonable finder of fact could have found for the movant on that theory. . . . [¶] . . . [¶]

An abuse of discretion cannot be found in cases in which the evidence is in conflict and a

verdict for the moving party could have been reached under the theory expressed in the

order for a new trial.’” (Estes v. Eaton Corp., supra, 51 Cal.App.5th at pp. 642-643, first

and third italics in original, second italics added.)




                                              15
       “The Supreme Court has reiterated time and again, ‘[t]he statement of reasons

must refer to evidence, not ultimate facts.’ [Citations.] That is because simply

explaining that a party has proved, or failed to prove, ultimate facts as to which it bore

the burden is just another way of repeating the ground for the order granting a new trial:

that the verdict is not supported by sufficient evidence. [Citations.] Yet the trial court

must state not just the ground upon which it grants a new trial but also its reasons.

[Citation.] Further, such a conclusory explanation does not accomplish the statute’s

purposes, because it does not reflect that the trial court carefully exercised its broad

power to reweigh the evidence nor does it facilitate appellate review of the court’s

ruling.” (Estes v. Eaton Corp., supra, 51 Cal.App.5th at p. 643, first italics added,

second italics in original.)

       In ruling on the district’s motion for a new trial, Code of Civil Procedure

section 657 allowed the trial court to reweigh the evidence and set aside the jury’s verdict

if it determined the verdict was against the weight of the evidence. In other words, the

court sat “‘as an independent trier of fact,”’ and its decision whether to grant a new trial

rested within its broad discretion. (Lane v. Hughes Aircraft Co. (2000) 22 Cal.4th 405,

412.) “The only relevant limitation on this discretion is that the trial court must state its

reasons for granting the new trial, and there must be substantial evidence in the record to

support those reasons.” (Ibid.) If, however, the “statement of reasons is insufficient, an

appellate court cannot remand the case to permit the trial court to correct the error but

must reverse the new trial order with the result that the judgment is automatically

reinstated.” (Estes v. Eaton Corp., supra, 51 Cal.App.5th at p. 649.)


                                              16
       Here, the court granted a new trial based on insufficient evidence and stated its

reasons in support. The court found that Villani was “an unsatisfactory probationary

employee who was resistant to” the district’s “attempts to help him meet the standards of

the teaching profession.” These findings undermined the essential assertion that formed

the basis of the jury’s liability verdict and, therefore, provided a sufficient basis for

ordering a new trial as to liability.

       We note that the trial court’s statement of reasons does not merely state the

ultimate facts, such as that the district did not retaliate against Villani and terminate his

employment as a probationary intern special education teacher because he complained

about his coworker’s conduct with a student. Rather, the court focused on Villani’s

performance as a probationary employee and stated that the overwhelming evidence

demonstrated that his performance was unsatisfactory and that he resisted the district’s

assistance in meeting the standards of the teaching profession. By directing attention to

the testimony relating to the district’s evaluation of Villani’s performance in the

classroom, as well as its active support in helping him improve, this statement provides

the basis for the trial court’s decision. In other words, the “findings undermined the

essential assertions that form the basis of the jury’s liability verdict,” namely, that the

district failed to prove its non-reelection of Villani was for legitimate, independent

reasons, and “therefore provided a sufficient basis for ordering a new trial as to liability.”

(Lane v. Hughes Aircraft Co., supra, 22 Cal.4th at p. 412.)

       This was not a complicated case that involved multiple theories of liability.

Rather, the issue was simple and straightforward: Was the district’s decision to non-


                                              17
reelect Villani based on legitimate, independent reasons. We have examined the record

and note that Villani focused his presentation of evidence on Yoder’s infatuation and

obsession with young boys, contacts with young male students, and e-mails to Villani

during his first two academic years (2011-2012 & 2012-2013) with the district.

However, Villani’s contact with Yoder ended at the beginning of his third academic year

(2013-2014). It was during the third year that the decision to non-reelect Villani was

made. The district disputed Villani’s claim that its decision was based on his making a

report of illegal activity by his coworker and presented extensive evidence regarding

Villani’s deficient performance as a teacher. While the trial court’s explanation for

granting a new trial may not be a model statement of reasons, given the sole issue

presented in this case, we conclude that it is “specific enough to facilitate appellate

review.” (Oakland Raiders v. National Football League, supra, 41 Cal.4th at p. 634.)

                                    III. DISPOSITION

       The order granting a new trial is affirmed. In the interests of justice, the parties

shall bear their own costs on appeal. (Cal. Rules of Court, rule 8.278(a)(5).)

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                 McKINSTER
                                                                                  Acting P. J.
We concur:

SLOUGH
                           J.

MENETREZ
                           J.


                                             18